In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-13-0036-CR
                                ________________________

                               JOHN MURPHY, APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 361ST District Court
                                  Brazos County, Texas
       Trial Court No. 11-00935-CRF-361, Honorable Harold “Bob” Towslee, Presiding


                                        February 20, 2013

                              MEMORANDUM OPINION
                         Before Quinn, C.J., and Hancock and Pirtle, JJ.


      Pursuant to a plea bargain, Appellant, John Murphy, was convicted of injury to a

child, elderly individual, or disabled individual with an affirmative finding on use of a

deadly weapon and sentenced to thirty-five years confinement. 1            The Trial Court's

Certification of Defendant's Right of Appeal reflects that Appellant's case is a plea

bargain case, that he has no right of appeal and that he waived the right of appeal. The

1
TEX. PENAL CODE ANN. § 22.04(e) (W EST SUPP. 2012).
certification notwithstanding, Appellant’s counsel filed a notice of appeal challenging the

conviction.


        By letter dated January 16, 2013, 2 the transferor court notified Appellant’s

counsel of the consequences of the certification and invited him to file a response

showing grounds for continuing the appeal on or before February 6, 2013, noting that

failure to do so would result in dismissal of the appeal.


        Counsel did not file a response. Consequently, we have no alternative but to

dismiss this appeal based on the certification signed by the trial court. See TEX. R. APP.

P. 25.2(d).


                                                        Patrick A. Pirtle
                                                            Justice




Do not publish.




2
 Originally appealed to the 10th Court of Appeals, this appeal was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. TEX. GOV=T CODE ANN. ' 73.001 (W EST 2005).
We are unaware of any conflict between precedent of the 10th Court of Appeals and that of this Court on
certifications of defendant’s right of appeal. TEX. R. APP. P. 41.3.


                                                   2